DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,623,111 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Gaines on July 30, 2021.

The application has been amended as follows: 
Specification
[0001] This application is a continuation of U.S. Application No. 15/912,979, now U.S. Patent No. 10,623,111, filed March 6, 2018 and entitled "Data Delivery Using Acoustic Transmissions", which claimed the benefit of U.S. Application No. 62/468,066 filed on March 7, 2017, and entitled "Intra-Vehicular Data Broadcasting Via the Audio 


REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Gautama et al. (U.S. PGPub 2016/0269128) teaches receiving acoustic signals by a receiver (See [0088]-[0090]).
The prior art of Yamazaki et al. (U.S. PGPub 2004/0141570) teaches a receiver according to the next invention comprises: an initial timing detecting unit that inputs a received signal into which a predetermined pilot sequence is inserted by a transmitter and which is demodulated according to a predetermined system, and sequentially calculates a correlation value of the received signal, and generates an initial symbol timing signal based on the correlation value; the symbol timing correction circuit; and a demodulating unit that demodulates the received signal according to the predetermined system, wherein in a symbol timing corrected state, a frequency characteristics calculating unit of the symbol timing correction circuit extracts a pilot sequence according to a symbol timing signal after correction, and calculates frequency characteristics after the correction of the symbol timing, and the demodulating unit demodulates a received signal based on the frequency characteristics after the correction of the symbol timing (See [0025]).
The prior art of Zhang et al. (U.S. PGPub 2014/0010532) teaches in order to remove the phase ambiguity of the carrier, pilot symbols having known data information See [0019]).
	Claims 1-11 appear to be novel and inventive because prior art fails to show or teach an apparatus configured to receive an acoustic signal including a communication signal generated by modulating a carrier frequency using a sequence of symbols mapped from a data signal and including a pilot sequence, in combination with the other limitations of the independent claim.
Claims 12-19 and 20 appear to be novel and inventive for reasons similar to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        7/30/2021